Order filed January 10, 2014




                                    In The

                               Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                           NO. 01-12-00956-CR
                               01-12-00964-CR
                               01-12-00965-CR
                               01-12-00958-CR
                                 ____________

                KIMBERLEY LOUISE SHANO, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 405th District Court
                        Galveston County, Texas
    Trial Court Cause No. 10CR2359, 10CR2358, 10CR2361, 10CR2028

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 2, State’s
Exhibit 13, State’s Exhibit 96, State’s Exhibit 100, State’s Exhibit 101, and
Defense’s Exhibit 7.

      The clerk of the 405th District Court is directed to deliver to the Clerk of this
court the original of State’s Exhibit 2, State’s Exhibit 13, State’s Exhibit 96,
State’s Exhibit 100, State’s Exhibit 101, and Defense’s Exhibit 7, on or before
January 20, 2014. The Clerk of this court is directed to receive, maintain, and
keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibit 2, State’s Exhibit 13, State’s Exhibit 96, State’s Exhibit 100, State’s
Exhibit 101, and Defense’s Exhibit 7, to the clerk of the 405th District Court.



                                              PER CURIAM